Citation Nr: 0623071	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  98-03 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to additional vocational rehabilitation training 
under the provisions of Chapter 31, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran had active military service from October 1974 to 
October 1977.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a determination in August 1997 by the Vocational 
Rehabilitation & Counseling division of the San Juan, Puerto 
Rico, regional Office (RO) of the Department of Veterans 
Affairs (VA).  Jurisdiction over the veteran's case was later 
transferred to the RO in Washington, DC.

In November 2004, the Board remanded this case for 
notification and development action.  The case was returned 
to the Board in February 2006.

FINDINGS OF FACT

1.  Based on a service-connected respiratory disability, the 
veteran was not qualified to continue working as an airplane 
pilot, and he had an employment handicap.

2.  Under a VA vocational rehabilitation plan, the veteran 
earned a bachelor of science degree and a master's degree in 
business administration (MBA) at institutions of higher 
education. 

3.  After completing the MBA program, the veteran was hired 
as and worked as an auditor in a civilian position with the 
Department of Defense; he left that job for reasons not 
related to his health or to his service-connected 
disabilities.

4.  The veteran has been rehabilitated to the point of 
employability.    




CONCLUSION OF LAW

Entitlement to additional vocational rehabilitation training 
under the provisions of Chapter 31, Title 38, United States 
Code, is not warranted.  38 U.S.C.A. §§ 3100, 3102, 3104, 
3106, 3107, 3117, 5107 (West 2002); 38 C.F.R. §§ 21.20, 
21.35, 21.92, 21.283 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  
However, VCAA notification procedures do not apply in cases 
like this one where the applicable chapter of Title 38, 
United States Code contains its own notice provisions and VA 
has provided the required notice.  See Barger v. Principi, 16 
Vet. App. 132, 138 (2002).

VA may provide all services and assistance necessary to 
enable a veteran with service-connected disabilities to 
become employable and to obtain and maintain suitable 
employment when statutory and regulatory requirements for 
eligibility and entitlement to such services and assistance 
have been met.  38 U.S.C.A. § 3100 (West 2002).  

A veteran who has service-connected disabilities rated at 20 
percent or more and who has been determined by the VA 
Secretary to be in need of rehabilitation because of an 
employment handicap shall be entitled to a rehabilitation 
program under statutory terms and conditions.  38 U.S.C.A. 
§ 3102 (West 2002).  The term "employment handicap" means 
an impairment of a veteran's ability to prepare for, obtain, 
or retain employment consistent with such veteran's 
abilities, aptitudes, and interests.  38 C.F.R. § 21.35 
(2005).  

Services and assistance which VA may provide under Chapter 
31, Title 38, United States Code, include an evaluation to 
provide a basis for planning a suitable vocational 
rehabilitation program and payment for tuition, fees, books 
and supplies determined by the Secretary to be necessary to 
accomplish the purposes of the rehabilitation program in the 
individual case.  38 U.S.C.A. § 3104 (West 2002).  

VA shall provide a veteran who has been determined to be 
eligible for and entitled to vocational rehabilitation 
services and assistance and to have a serious employment 
handicap for whom the achievement of a vocational goal is 
reasonably feasible an individualized written rehabilitation 
plan (IWRP).  38 U.S.C.A. § 3106 (West 2002).  The IWRP shall 
be developed with the veteran and shall include but not be 
limited to: (1) a statement of long-range rehabilitation 
goals for such veteran and intermediate rehabilitation 
objectives related to achieving such goals; (2) a statement 
of the specific services (which shall include counseling in 
all cases) and assistance to be provided by VA under Chapter 
31; (3) the projected date for the initiation and the 
anticipated duration of each such service; and (4) objective 
criteria and an evaluation procedure and schedule for 
determining whether such goals and objectives are being 
achieved.  38 U.S.C.A. § 3107 (West 2002).  

A veteran with a service-connected disability rated at 10 
percent or more who has participated in a vocational 
rehabilitation program under Chapter 31 and who the Secretary 
has determined to be employable shall be furnished assistance 
in obtaining employment consistent with such veteran's 
abilities, interests, and employment handicap.  38 U.S.C.A. 
§ 3117 (West 2002).

The purposes of providing educational and vocational training 
services are to enable a veteran eligible for and entitled to 
services and assistance under Chapter 31 to meet the 
requirements for employment in the occupational objective 
established in the IWRP.  38 C.F.R. § 21.20(a) (2005).  The 
IWRP will be jointly developed by VA staff and the veteran.  
The terms and conditions of the IWRP must be approved and 
agreed to by the counseling psychologist, the vocational 
rehabilitation specialist, and the veteran.  38 C.F.R. 
§ 21.92 (2005).  

For the purpose of Chapter 31, a veteran shall be declared 
rehabilitated when he or she has overcome the employment 
handicap to the maximum extent feasible as described in 
38 C.F.R. § 21.283 (c), (d), or (e).  A veteran who has been 
found rehabilitated to the point of employability shall be 
declared rehabilitated if he (1) is employed in the 
occupational objective for which the program of services was 
provided or in a closely related occupation for at least 60 
continuous days or (2) is employed in an occupation unrelated 
to the occupational objective of the veteran's rehabilitation 
plan for at least 60 days if the veteran concurs in the 
change and such employment (i) follows intensive, yet 
unsuccessful, efforts to secure employment for the veteran in 
the occupation objective of a rehabilitation plan for a 
closely related occupation contained in the veteran's 
rehabilitation plan; (ii) is consistent with the veteran's 
aptitudes, interests, and abilities; and (iii) utilizes some 
of the academic, technical, for professional knowledge and 
skills obtained under the rehabilitation plan.  38 C.F.R. 
§ 21.283 (2005).  

The term "rehabilitated to the point of employability" 
means that the veteran is employable in an occupation for 
which a vocational rehabilitation program was provided under 
Chapter 31.  38 C.F.R. § 21.35(e) (2005).    

A veteran may request review of his rehabilitation plan by 
submitting a written statement to the case manager which 
requests review of the plan and details his objections to an 
original or an amended rehabilitation plan.  Upon receipt of 
a request by the veteran for review of his rehabilitation 
plan, the counseling psychologist or the case manager will 
forward the veteran's request together with relevant comment 
to the Vocational Rehabilitation & Counseling (VR&C) Officer, 
who will review relevant information an inform the veteran of 
his decision within 90 days.  38 C.F.R. § 21.98.  The veteran 
may appeal an adverse decision of the VR&C Officer to the 
Board.  38 C.F.R. § 21.98 (2005).   

In the veteran's case, after separation from active service 
he was employed as an airplane pilot but was unable to 
continue in that occupation due to a service-connected 
disability of his respiratory system.  Under the applicable 
statute and regulations, he was found to be eligible for and 
entitled to a rehabilitation program under the provisions of 
Chapter 31.  In discussions with a VA vocational 
rehabilitation specialist and a VA counseling psychologist, 
the veteran indicated his interest in employment in the 
hospitality industry.  In December 1994, a VA counseling 
psychologist, a VA vocational rehabilitation specialist, and 
the veteran developed, agreed to, and signed the veteran's 
IWRP, which provided that the program goal was to help the 
veteran to become employed as a manager of a hotel or in a 
related field.  Objective One of the veteran's IWRP was for 
him to satisfactorily complete the requirements for a 
Bachelor of Science with the credits in business 
administration courses which were required to continue 
graduate level studies.  Objective Two of the veteran's IWRP 
was satisfactory completion of a master's degree in business 
administration [MBA] with a major in accounting.  The 
services to be provided to the veteran under his IWRP were 
tuition and fees, counseling and guidance, and books and 
supplies.  Although the veteran had stated in writing prior 
to the signing of his IWRP in December 1994 that he was 
interested in attending the culinary arts program of The 
French Culinary Institute in New York City, such was not 
agreed to by the VA counseling psychologist and the VA 
vocational rehabilitation specialist and was not included in 
his December 1994 IWRP.

The record in this case reveals that at VA expense and 
pursuant to Chapter 31 the veteran did earn a Bachelor of 
Science degree with a major in accounting from an accredited 
university and then he also earned an MBA.  In April 1997, 
the VA vocational rehabilitation specialist notified the 
veteran in writing that a determination had been made that he 
was ready for employment as a manager of a hotel or in a 
related occupation and an employment assistance plan for him 
was being proposed.  The veteran was presented with an 
amended IWRP with a program goal of obtaining and maintaining 
employment as a manager of a hotel or in a related occupation 
with services provided to him of job placement counseling and 
teaching of how to prepare an effective job application or 
resume.  The veteran refused to sign the amended IWRP and 
insisted that VA should pay for him to attend the culinary 
arts program of The French Culinary Institute in New York 
City.  He asserted that, if he became a graduate of The 
French Culinary Institute's culinary arts program, he would 
be able to secure a better entry-level position in the 
hospitality industry than if he were not a graduate of that 
program.  As noted in the Introduction, in August 1997, VA 
denied the veteran's claim for such additional vocational 
rehabilitation training under the provisions of Chapter 31.  

During the pendency of his appeal, the veteran applied for 
and was hired as a civilian employee of the United States 
Department of Defense (DOD) in the position of auditor, and a 
finding was made under the provisions of 38 C.F.R. § 21.283 
that he had been rehabilitated to the point of employability.  
See 38 C.F.R. § 21.35(e) (2005).  The veteran worked in DOD 
as an auditor for several years until he was indefinitely 
suspended from the position for a reason not related to his 
health or his service-connected disabilities (the loss of his 
security clearance due to his marriage to a woman who is not 
a United States citizen and is an official of a foreign 
government).  

It is not necessary to decide whether the position of federal 
government auditor was an occupation closely related to the 
occupational objective of the veteran's December 1994 IWRP 
(manager of a hotel or an occupation in a related field) or 
was an occupation unrelated to the occupational objective of 
his IWRP, because the veteran's employment in that position 
for several years must be considered as a change in 
employment objective with which he concurred and his job in 
DOD was consistent with his aptitudes, interests, and 
abilities and utilized some of the academic, technical, or 
professional knowledge and skills which he had obtained under 
the rehabilitation plan through his studies leading to his 
B.S. and MBA degrees.  See 38 C.F.R. § 21.283 (2005).

The agency of original jurisdiction made a determination that 
the appellant, for the purpose of Chapter 31 benefits, has 
overcome the employment handicap which precluded the 
occupation of airplane pilot and, through undergraduate and 
graduate university education, has been rehabilitated to the 
maximum extent feasible as described in 38 C.F.R. § 21.283.  
In order for the veteran to be entitled to the benefit he is 
seeking in this appeal, additional vocational rehabilitation 
training under the provisions of Chapter 31, to include 
participation in the culinary arts program of The French 
Culinary Institute in New York City, the record would have to 
demonstrate that he is not in fact rehabilitated as that term 
is used and defined in the applicable statute and regulations 
pertaining to VA's vocational rehabilitation programs and 
services.  

Whether the veteran currently has an employment handicap 
attributable to one or more of his service-connected 
disabilities which prevents him from obtaining and retaining 
suitable employment despite his education and work experience 
is a matter on which he and his representative have not 
submitted any convincing and probative evidence or identified 
any existing convincing and probative evidence in support of 
the claim on appeal.  Indeed, a review of the veteran's 
numerous statements in support of this appeal fails to show 
that he actually contends that he is not rehabilitated and is 
unable to work due to service-connected disabilities without 
first attending and graduating from the culinary arts program 
of The French Culinary Institute in New York City.  

There is thus absolutely no basis in law or in fact to find 
the veteran eligible for and entitled to additional 
vocational rehabilitation training under the provisions of 
Chapter 31, Title 38, United States Code, and so the appeal 
must be denied.  See 38 U.S.C.A. §§ 3100, 3102, 3104, 3106, 
3107, 3117 (West 2002); 38 C.F.R. §§ 21.20, 21.35, 21.92, 
21.283 (2005).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to additional vocational rehabilitation training 
under the provisions of Chapter 31, Title 38, United States 
Code, is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs


